Title: To Thomas Jefferson from Samuel Blodget, 25 May 1807
From: Blodget, Samuel
To: Jefferson, Thomas


                        
                            Respected Sir
                            
                            Washington May 25th 1807
                        
                        Sensible to many defects in my first attempt to disemenate interesting details of the unexampled prosperity of our happy Country I hope ’ere long to present to
                            you a more usefull book on the same interesting subjects.
                        
                            In interim if you think the inclosed herewith
                            may deserve a humble place in the Library of the American Philosophical Society, the honor will be duely prized by a
                            sincere friend &c.
                        
                            Sam, Blodget
                            
                        
                    